United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2033
                                 ___________

John W. Townshend, Sr.                  *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Carroll Fisher, Commissioner,           *
Oklahoma Department of Insurance;       * Appeal from the United States
State of Oklahoma Department of         * District Court for the Western
Insurance; Nancy Brewer, Sebastian      * District of Arkansas.
County, Arkansas, Circuit Court         *
Clerk; County of Sebastian, Arkansas; * [UNPUBLISHED]
Linda Howard, Crawford County,          *
Arkansas, Circuit Court Clerk; County *
of Crawford, Arkansas; Allan M.         *
Ephraim, Chairman, Oklahoma State       *
Board of Accountancy; Oklahoma          *
Board of Public Accountancy, as agent *
for the State; James Ward, Executive    *
Director, Arkansas State Board of       *
Public Accountancy; Arkansas State      *
Board of Public Accountancy, as         *
agent for the State; Mike Pickens,      *
Insurance Commissioner for the          *
State of Arkansas; Arkansas             *
Department of Insurance,                *
                                        *
              Appellees.                *
                                   ___________
                             Submitted: February 3, 2004

                                  Filed: February 18, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      John Townshend appeals the district court’s1 dismissal of his action under 42
U.S.C. §§ 1983, 1985, and 1986, arising out of (among other things) defendants’
alleged release and reliance upon certain records involving expunged or pardoned
state criminal matters. Townshend claimed violations of due process, equal
protection, and the Privileges and Immunities Clause.

      After careful review of the record, we conclude Townshend failed to state a
claim under section 1983 for a violation of his constitutional rights. See Lunding v.
New York Tax App. Trib., 522 U.S. 287, 296 (1998) (Privileges and Immunities
Clause); Herts v. Smith, 345 F.3d 581, 587 (8th Cir. 2003) (substantive due process);
Booker v. City of St. Louis, 309 F.3d 464, 468 (8th Cir. 2002) (procedural due
process), cert. denied, 124 S. Ct. 52 (2003); Keevan v. Smith, 100 F.3d 644, 647-48
(8th Cir. 1996) (equal protection). Townshend also failed to state a claim under
section 1985 or section 1986. See Bray v. Alexandria Women’s Health Clinic, 506
U.S. 263, 267-68 (1993) (§ 1985 claimant must allege race or class-based
discriminatory animus behind conspiracy); Lewellen v. Raff, 843 F.2d 1103, 1116
(8th Cir. 1988) (§ 1986 claim is dependent on valid claim under § 1985), cert. denied,
489 U.S. 1033 (1989).



      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                         -2-
       Accordingly, we affirm, but because it appears to us that Townshend is raising
state-law claims, we modify the dismissal order to be without prejudice to any
remedies Townshend may have in state court.
                      ______________________________




                                         -3-